I disagree with the majority opinion for two reasons.
In the first place the agreement in question does not show that the parties contracted with the object and purpose of relying upon the delectus personae in their relation. The firm is still subject to the intrusion of others who become partners without the right of selection. All that the agreement does is give to one partner the option or preference to buy out the one desiring to sell. If he chooses not to exercise the option or preference, the party desiring to sell may still do so with the result that the person buying becomes a member of the partnership. I think my associates have misconstrued the written agreement between the parties.
Secondly, if the agreement grants to the partners the right of delectus personae as the majority hold, I still think we have before us a mining partnership. Section 8050, Revised Codes, provides: "A mining partnership exists when two or more persons who own or acquire a mining claim for the purpose of working it and extracting the mineral therefrom actually engage in working the same."
The parties to this agreement meet all the requirements of section 8050 to constitute them a mining partnership. The fact that by agreement they restrict their rights and liabilities as between themselves does not deprive them of their status as a partnership so long as the statutory definition is met as here. *Page 413 
So far as third persons dealing with them is concerned, they are not interested in the private agreement between the partners. That agreement simply fixed the rights inter sese. Third persons dealing with a person who is engaged in working a mine are placed on notice that he cannot bind others except by express authority derived from such others. Section 8058, Revised Codes. I agree that the case of Decker v. Howell, 42 Cal. 636, supports the majority view if the agreement in question is interpreted to give the right of delectus personae. I think that opinion is unsound. The only other case that seems to support the holding of the majority is that of Daily v. Fitzgerald, 17 N.M. 137,125 P. 625, Ann. Cas. 1914D, 1183. The Daily case simply followed the case of Decker v. Howell (supra.) Moreover, so far as the Daily case followed the Decker case, it is mere dictum.
In the Daily case the lower court had held that the one partner had express authority to bind the firm. On appeal it was held that there was evidence to support that finding. That being so, there was no need of going further. Also there is nothing in the opinion in the Daily case to indicate that New Mexico has a statute such as our section 8050, and my investigation has failed to disclose the existence of any such statute. I think the agreement giving one partner the option to buy out the other is one affecting but one phase of the partnership agreement between the partners and does not serve to transform the mining partnership into an ordinary commercial partnership.
Since other points raised by appellant have not been considered in the majority opinion, I express no opinion thereon.
On the point considered, I am of the opinion that the trial court was right and that the judgment should be sustained.